     Case 1:02-cv-00785-HSO-RHW Document 424 Filed 06/04/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


NORTHROP GRUMMAN SHIP                                                   PLAINTIFF
SYSTEMS, INC., formerly known as
Ingalls Shipbuilding, Inc.

v.                                                 Civil No. 1:02cv785-HSO-RHW

THE MINISTRY OF DEFENSE OF THE
REPUBLIC OF VENEZUELA                                                 DEFENDANT

THE MINISTRY OF DEFENSE OF THE
REPUBLIC OF VENEZUELA                                      COUNTER-CLAIMANT

v.

NORTHROP GRUMMAN SHIP
SYSTEMS, INC.                                            COUNTER-DEFENDANT

   MEMORANDUM OPINION AND ORDER GRANTING PLAINTIFF’S
 REQUEST [409] FOR ENTRY OF FINAL JUDGMENT PURSUANT TO
  RULE 58(d), AND DENYING AS MOOT PLAINTIFF’S ALTERNATIVE
MOTION FOR ENTRY OF FINAL JUDGMENT PURSUANT TO RULE 54(b)

      BEFORE THE COURT is Plaintiff Northrop Grumman Ship Systems, Inc.,

f/k/a Ingalls Shipbuilding, Inc., and now known as Huntington Ingalls

Incorporated’s (“Huntington Ingalls”) Request [409] for Entry of Final Judgment

Pursuant to Rule 58(d) and Alternative Motion Pursuant to Rule 54(b). The Court

finds that Huntington Ingalls’s Request [409] for Entry of Final Judgment Pursuant

to Rule 58(d) should be granted, and that its alternative Motion for Entry of Final

Judgment Pursuant to Rule 54(b) should be denied as moot.




                                          1
    Case 1:02-cv-00785-HSO-RHW Document 424 Filed 06/04/20 Page 2 of 6




                                 I. BACKGROUND

      On March 31, 2020, the Court entered a Memorandum Opinion and Order

[406] Granting Plaintiff’s Motion [391] for Recognition and Execution of Arbitration

Award. Order [406]. That Order [406] sets forth a more complete recitation of the

factual and procedural background of this case, which the Court incorporates by

reference here. Id. at 2-9. The Order awarded the net amount of the Arbitration

Tribunal’s February 19, 2018, Award to Huntington Ingalls, along with post-award

interest, post-judgment interest, and costs and fees. Id. at 16. At the time the

Order [406] was entered, the claims of the Intervenor Plaintiffs as well as certain

non-arbitrable claims between Huntington Ingalls and Defendant The Ministry of

Defense of the Republic of Venezuela (“Ministry”) remained pending.

      Intervenor Plaintiffs Sidney A. Backstrom, Scruggs Law Firm, P.A., Richard

F. Scruggs, and Zach Scruggs then submitted an Agreed Order [408] of Dismissal

Without Prejudice as to their claims on April 10, 2020, Agreed Order [408],

following which The Ministry filed a Motion [410] to Dismiss the claims of the final

Intervenor Plaintiff Podhurst Orseck, P.A., Mot. to Dismiss [410]. The Court

granted The Ministry’s Motion on May 21, 2020, and dismissed Intervenor Plaintiff

Podhurst Orseck, P.A.’s claims without prejudice. Order [423]. Only Huntington

Ingalls and The Ministry remain as parties to this case, and the only pending

claims are those which were not subject to arbitration.

      Huntington Ingalls filed the present Request [409] on April 13, 2020, asking

the Court to enter a final judgment as to the claims between it and The Ministry.



                                          2
    Case 1:02-cv-00785-HSO-RHW Document 424 Filed 06/04/20 Page 3 of 6




Request for Entry [409] at 2-3. Huntington Ingalls contends that it is entitled to

entry of a Final Judgment in the amount of $137,977,646.43, inclusive of post-

Award interest through the date of this Court’s March 31, 2020, Order [406], plus

costs and fees and post-judgment interest pursuant to 28 U.S.C. § 1961 accruing

from date of this Court’s March 31, 2020, Order [406]. Id. at 1-2.

      The Ministry does not dispute Huntington Ingalls’s calculation of the amount

of the award, but maintains that the Court should not enter final judgment without:

(1) crediting The Ministry for amounts it claims Huntington Ingalls has already

received; and (2) expressly dismissing the claims not subject to arbitration, namely

Huntington Ingalls’s claims for a maritime lien and for injunctive relief. Resp. [412]

at 1, 6. Huntington Ingalls replies that The Ministry’s assertion that there should

be a credit to the judgment is untimely, or in the alternative that any dispute about

credits should occur once the final judgment is entered. Reply [414] at 3-4.

Huntington Ingalls also denies that The Ministry is entitled to a credit in this case.

Id. at 5. Finally, Huntington Ingalls agrees to the dismissal of its pending non-

arbitrable claims. Id. at 7.

                                  II. DISCUSSION

      Federal Rule of Civil Procedure 58 requires the Court to enter a separate

document for every judgment, subject to certain exceptions. Fed. R. Civ. P. 58(a). A

party can request that the Court enter a separate judgment under subsection (d).

Fed. R. Civ. P. 58(d). Here, Huntington Ingalls seeks entry of a separate judgment

based upon the Court’s earlier Memorandum Opinion and Order [406], which it



                                           3
    Case 1:02-cv-00785-HSO-RHW Document 424 Filed 06/04/20 Page 4 of 6




asserts settled all of the claims between it and The Ministry. Request for Entry

[409] at 2-3. The Ministry “does not oppose the method of calculation proposed by

Huntington Ingalls,” but contends that a final judgment should not be entered until

the award amount is offset by certain monies that Crystallex International

Corporation (“Crystallex”) purportedly paid to Huntington Ingalls on behalf of The

Ministry under the terms of two settlement agreements: One between Huntington

Ingalls and Crystallex, and the other between Crystallex and The Ministry. Resp.

[412] at 4-6; see Crystallex Int’l Corp. v. The Bank of New York Mellon, No. 17-cv-

07024-VSB (S.D.N.Y. Sep. 14, 2017). The Ministry also maintains that final

judgment should not be entered until the remaining claims between the parties are

resolved. Id. at 1. Huntington Ingalls has agreed to the dismissal of its remaining

pending claims for a maritime lien and for injunctive relief. Reply [414] at 7.

      Because the parties agree to the dismissal of Huntington Ingalls’s remaining

claims for a maritime lien and for injunctive relief, these claims should be dismissed

without prejudice. With the dismissal of these non-arbitrable claims, and because all

remaining parties have been dismissed, there are no further pending matters to be

resolved in this action, and the Court finds that entry of a separate final judgment is

now appropriate. See Fed. R. Civ. P. 58. The only question is whether this judgment

should reflect any amount Crystallex has already paid Huntington Ingalls, which The

Ministry claims should be credited against any judgment awarded Huntington

Ingalls.




                                          4
    Case 1:02-cv-00785-HSO-RHW Document 424 Filed 06/04/20 Page 5 of 6




      In Meek v. Howard, Weil, Labouisse, Friedrichs, Inc., No. 3:93CV127-B-D,

1996 WL 33370675 (N.D. Miss. Apr. 19, 1996), the plaintiffs sought judgment

against a defendant who did not deny liability and who agreed to the calculation of

the judgment. Id. at *2. The defendant asserted only that he should be credited for

amounts he and others had already paid in restitution to the plaintiffs, a fact which

the plaintiffs conceded. Id. The court concluded that the plaintiffs were entitled to

judgment in the full amount, but that “any amounts the [plaintiffs] have received or

may receive in the future, as a result of any claim arising out of the factual

allegations asserted herein and from any source whatsoever, should be credited

against the judgment entered herewith.” Id.

      The Court finds this reasoning persuasive and that the same logic should

apply here. The Ministry does not dispute Huntington Ingalls’s calculation of the

award, only that it is entitled to some amount of credit for amounts Crystallex paid

Huntington Ingalls. Resp. [412] at 1. In the Court’s view, this does not change the

fact that Huntington Ingalls is entitled a separate final judgment in the full amount

of the award. See Meek, 1996 WL 33370675 at *2.

                                 III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Northrop Grumman Ship Systems, Inc., f/k/a Ingalls Shipbuilding, Inc.’s Request

[409] for Entry of Final Judgment Pursuant to Rule 58(d) is GRANTED, and its

Motion in the Alternative Pursuant to Rule 54(b) is DENIED AS MOOT. The

Court will enter a separate final judgment in accordance with Federal Rule of Civil



                                           5
    Case 1:02-cv-00785-HSO-RHW Document 424 Filed 06/04/20 Page 6 of 6




Procedure 58 and this Court’s March 31, 2020, Memorandum Opinion and Order

[406] Granting Plaintiff’s Motion for Recognition and Execution of Arbitration

Award.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Northrop

Grumman Ship Systems, Inc., f/k/a Ingalls Shipbuilding, Inc.’s claims for a

maritime lien and for injunctive relief are DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 4th day of June, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         6
